Title: Treasury Department Circular to the District Attorneys, 31 August 1790
From: Treasury Department,Hamilton, Alexander
To: District Attorneys


Treasury DepartmentAugust 31. 1790
Sir

A confidence in your disposition to promote the public interests, has induced me to trouble you on a subject in which the safety of Government is concerned. The 12th. section of the Act of the Legislature of the 4th instant “making provision for the debt of the United States” subjects the quantum and sufficiency of the Security to be given by the Commissioners of the New Loans to my judgment so however as that it does not exceed Ten thousand dollars. I have determined to require of Jabez Bowen Esquire whom the President has been pleased to appoint for your State at least two sureties to be jointly and severally bound with him in the penalty of Eight thousand Dollars, with condition for his good behaviour. The station you fill and the knowlege which must arise from your professional practice have made me desirous to avail myself of your opinion and as it cannot in any way create a responsibility in you, I have taken the liberty to direct the Commissioner to propose his list of names to you. Your sentiments on the sufficiency of some two or more of them will be a service to the United States and a very great satisfaction to me.
I am Sir   very respectfully   Your Most Obedt. servant
Alexander Hamilton

